Detailed Action
This office action is in response to the amendment filed on 03/30/2022.


Status of Claims
Claims 10, 18, and 22 have been canceled.
Claims 1, 4, 6, 11-13, and 19-21 have been amended.
Claims 1-9, 11-17, 19-21 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 11-12, 15-16, and 19-20 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Qiao et al. (Publication No.  US 2019/0215731, hereinafter referred as Qiao).
Regarding Claims 1, 11, and 19, Qiao disclose determining, by a session management network element, a monitoring link for monitoring quality of service (QoS) of a QoS flow between a first communications device and a second communications device (An application server (e.g. HAF) send a QoS report request [determining] to the session management function (SMF) [session management network] via intermediary nodes; see figure 18-19. The QoS report request, by the application server (e.g. HAF), initiate a chain of events in order to report at least one current service QoS for a data flow; see figure 18-19 & ¶ 0139-143. The report is based on a user plane function (UPF) [first communication device] monitoring the QoS between [monitoring link] the UPF [first communication device] and a wireless device [second communication device]; see figure 18-19 & ¶ 0143.); 
sending, by the session management network element, a first link quality reporting request to the first communications device (The SMF [session management network element] send a first message (e.g. QoS report message) requesting QoS report(s); see figure 18, ¶ 0142-0143, & figure 19 numeral 1910. The report is based on a user plane function (UPF) [first communication device] monitoring the QoS between [first link quality] the UPF [first communication device] and a wireless device [second communication device]; see figure 18-19 & ¶ 0143.),
 wherein the first link quality reporting request indicates the first communications device to report QoS information of the QoS flow in response to one or more reporting conditions being satisfied(Determine, by the UPF, an occurrence of the QoS event [reporting condition]; see figure 18 & figure 19 numeral 1930.), and
 receiving, by the first communications device, the first link quality reporting request  (Receiving, by the UPF [first communication device] from the SMF, a first message (e.g. QoS report message) requesting QoS report(s) for a data flow of the wireless device [second communication device]; see figure 18, ¶ 0142-0143, & figure 19 numeral 1910.); 
sending, by the first communications device, a first link quality notification message to the session management network element in response to the one or more reporting conditions being satisfied (Send, by the UPF [first communication device] to the SMF, a second message (e.g. QoS report) indicating the occurrence of the QoS event for the data flow; see figure 18 & figure 19 numeral 1940.), 
wherein the first link quality notification message comprises the QoS information and an identifier of the QoS flow, and receiving, by the session management network element, the first link quality notification message (The second message (e.g. QoS report) comprises element(s) indicating measured service performance/QoS value (s) and indicating service/application identifier; see ¶ 0143).

Regarding Claims 2 and 15, Qiao disclose that the QoS information is obtained by the first communications device based on sending a detection packet (The UPF monitors service performance/QoS between the UPF and the wireless device based on an internet control message protocol (ICMP) echo function [detection packet]; see ¶ 0143.).

Regarding Claims 3 and 16, Qiao disclose that the detection packet is sent by the first communications device to the second communications device (The UPF [first communication device] may send to the wireless device [second communication device] ping packet(s) [detection packet] and calculate the service performance/QoS value(s); see ¶ 00143).

Regarding Claims 6, 12 and 20, Qiao disclose that the QoS information comprises a QoS parameter of the QoS flow (The QoS report request, by the application server (e.g. HAF), initiate a chain of events in order to report at least one current service QoS for a data flow [service path]; see figure 18-19 & ¶ 0139-143.).


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 17, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Qiao et al. (Publication No.  US 2019/0215731, hereinafter referred as Qiao) in view of Kolan et al. (Publication No.  US 2017/0238148, hereinafter referred as Kolan).
Regarding Claims 4, 17, and 21, Qiao fails to disclose that the first link quality reporting request comprises a link quality reporting period for periodic reporting, and wherein the first communications device reports the QoS information based on the link quality reporting period. However, in analogous art, Kolan discloses that the content provider sends a QoE reporting request including an attribute-value pairs (AVPs); see ¶ 0146. The AVP includes the report interval which indicates how frequently to send the QoE reports to the content provider; see ¶ 0157. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao system for monitoring and reporting service performance with the capabilities for statistic computation such as QoS in order to infer the quality of transmission; see ¶ 0145.

Regarding Claim 5, Qiao fails to disclose that the first link quality notification message is sent to the session management network element based on the link quality reporting period. However, in analogous art, Kolan discloses that the content provider sends a QoE reporting request including an attribute-value pairs (AVPs); see ¶ 0146. The AVP includes the report interval which indicates how frequently to send the QoE reports to the content provider; see ¶ 0157. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao system for monitoring and reporting service performance with the capabilities for statistic computation such as QoS in order to infer the quality of transmission; see ¶ 0145.

Claims 7-9, and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Qiao et al. (Publication No.  US 2019/0215731, hereinafter referred as Qiao) in view of Kneckt et al. (Publication No.  US 2008/0056125, hereinafter referred as Kneckt).
Regarding Claims 7 and 13, Qiao fails to disclose that the one or more reporting conditions comprise a condition that a latency parameter of the QoS flow is greater than or equal to a latency threshold, wherein the QoS parameter comprises the latency parameter. However, in analogous art, Kneckt discloses that a requesting node send a request to one or more other nodes, specifying thresholds that trigger the transmission of a QoS measurements report to the requesting node; see ¶ 0062. The trigger is based on trigger conditions field such as a Delay field set to request that a triggered congestion control action be performed or generated when the number of consecutive frames or packets for the access category (AC) that experience a transmit delay greater than or equal to the value given in the Delay Threshold field; see ¶ 0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao system for monitoring and reporting service performance with the capabilities recognize congestion in order to perform a congestion control action; see ¶ 0005.

Regarding Claims 8 and 14, Qiao fails to disclose that the first link quality reporting request comprises the latency threshold. However, in analogous art, Kneckt discloses that a requesting node send a request to one or more other nodes, specifying thresholds that trigger the transmission of a QoS measurements report to the requesting node; see ¶ 0062. The trigger is based on trigger conditions field such as a Delay field set to request that a triggered congestion control action be performed or generated when the number of consecutive frames or packets for the access category (AC) that experience a transmit delay greater than or equal to the value given in the Delay Threshold field; see ¶ 0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao system for monitoring and reporting service performance with the capabilities recognize congestion in order to perform a congestion control action; see ¶ 0005.

Regarding Claims 9, Qiao fails to disclose that the latency threshold comprises one or more of an uplink latency threshold or a downlink latency threshold. However, in analogous art, Kneckt discloses that a requesting node send a request to one or more other nodes, specifying thresholds that trigger the transmission of a QoS measurements report to the requesting node; see ¶ 0062. The trigger is based on trigger conditions field such as a Delay field set to request that a triggered congestion control action be performed or generated when the number of consecutive frames or packets for the access category (AC) that experience a transmit delay greater than or equal to the value given in the Delay Threshold field; see ¶ 0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao system for monitoring and reporting service performance with the capabilities recognize congestion in order to perform a congestion control action; see ¶ 0005.






Response to Arguments
Applicant argues Examiner erred in rejecting claim 1. 
In particular, Applicant submitted that unlike, the prior art, the service data flow or a PDU session, "QoS flow may be a granularity of QoS differentiation in a PDU session" and "5G QoS flow may be a granularity for QoS forwarding treatment in a 5G system.". Examiner respectfully noted that the features upon which applicant relies (i.e., granularity of QoS ) are not recited in the rejected claim(s), given that the limitation discloses.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In particular, Applicant submitted that prior art fails to teach or suggest "sending, by the first communications device, a first link quality notification message to the session management network element in response to the one or more reporting conditions being satisfied, wherein the first link quality notification message comprises the QoS information and an identifier of the QoS flow". Examiner respectfully disagrees. Qiao discloses sending, by the UPF [first communication device] to the SMF, a second message (e.g. QoS report) indicating the occurrence of the QoS event for the data flow; see figure 18 & figure 19 numeral 1940. The second message (e.g. QoS report) comprises element(s) indicating measured service performance/QoS value (s) and indicating service/application identifier; see ¶ 0143. Applicant sumitted that the prior art message is send “without the identifier of the QoS flow”. Examiner note that the prior art disclose that the message includes service/application identifier; see ¶ 0143.
For this reason discussed above, the claim is met by the prior art. Therefore, the claim rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chatterjee et al. (US 2013/0326551) The prior art relates to techniques and systems for reporting quality of experience (QoE) metric values between wireless devices and base stations.; see ¶ 0002.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472                                                                                                                                                                                                        


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472